IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          ___________________

                             No. 96-50845
                           Summary Calendar




UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus


ISMAEL CARRILLO-MARQUEZ,

                                           Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. EP-96-CR-400-ALL
                        - - - - - - - - - -
                         September 10, 1997
Before JOLLY, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

     Ismael Carrillo-Marquez (“Marquez”) appeals his jury

conviction for importation of cocaine and for possession with

intent to distribute cocaine.    Our review of the record and the

arguments and authorities convinces us that no reversible error

was committed.    The evidence was sufficient to support the jury’s

verdict.   See United States v. Ivey, 949 F.2d 759, 766 (5th Cir.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 96-50845
                                -2-

1991).   The district court did not plainly err by failing to give

a separate jury instruction on the definition of “knowingly.”

See United States v. Sanchez-Sotelo, 8 F.3d 202, 212 (5th Cir.

1993).

     AFFIRMED.